DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 	Applicant’s amendments and remarks, filed January 21, 2022, have been fully considered by the Examiner. Currently, claims 1, 4-10, 14, 18, 19 and 21 are pending with claims 2, 3, 11-13, 15-17 and 20 cancelled, and claims 1, 10, 18 and 21 amended. Applicant’s remarks with respect to claim 10 and cancellation of claim 16 have obviated the previously-filed objections to the Drawings. Applicant’s cancellation of claims 2, 13, 16 have obviated the previously-filed rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Last, Applicant’s remarks, amendments and cancellations have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the January 21, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two cryogenic elements as set forth in claim 18 in addition to the cryogenic element and all of its features in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
Regarding claim 18, the claim recites “wherein two cryogenic elements are configured to absorb energy form tissue in the first predetermined volume” therein. Parent claim 10 has been amended to set forth “a treatment tool including a cryogenic element” therein. AS noted below, the claim fails to comply with the requirements of 35 U.S.C. 112(b) with respect to the definiteness of the claim. Further, the Examiner has reviewed the instant disclosure but has failed to find disclosure where two elements (either alone or in addition to the element of claim 10) would “substantially surround the extendible microwave energy emitting element” as is set forth in claim 10. The Examiner respectfully suggests that when Applicant amend either or both of claims 10 and 18 to correct the 35 U.S.C. 112(b) rejection, that attention be taken with respect to the instant disclosure that the structure or combination of structure that surrounds the microwave energy emitting element. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim has been amended to recite that “the treatment tool being configured to extend beyond a distal end of the cryogenic energy” therein. The claim also recites that the treatment tool is “including a cryogenic element and at least one extendible microwave energy emitting element”. As currently recited, the scope of the claim is indefinite because it is unclear how the treatment tool that includes “a cryogenic element” can then extend beyond a distal end of the cryogenic element. Said differently, the structure required by the treatment tool is indefinite because the structural relationship between the treatment tool and the cryogenic element is not clearly defined by the language of the claim. The Examine respectfully suggests that the microwave energy emitting element would appear to extending beyond a distal end of the cryogenic element (similar to that of claim 1), and will be treated as such for the purpose of examination. Claims 14, 18 and 19 are rejected due to their dependency on claim 10. Appropriate correction is required.
Regarding claim 18,  the claim recites “wherein two cryogenic elements are configured to absorb energy form tissue in the first predetermined volume” therein. Parent claim 10 has been amended to set forth “a treatment tool including a cryogenic element” therein. It is the Examiner’s position that the scope of claim 18 is indefinite in view of the above noted recitations between, first, the relationship between the “a cryogenic element” in claim 10 and the “two 
That is, the manner in which claim 18 is drafted leaves questions as to if the two cryogenic elements set forth in claim 18 are provided in addition to the “a cryogenic element” set forth in claim 10 or, alternative, if the cryogenic element of claim 10 forms one of the two elements in claim 18. Then, given that the relationship is not clear from the language of the claim, it is further unclear to the Examiner if each of the two elements in claim 18 are required to include the structural/functional features in claim 10 includes that each element “substantially surrounds the extendible microwave energy emitting element”, that each element receives a coolant fluid so as to absorb energy in a first determined volume, and if the microwave element has to extend beyond the distal end of each cryogenic element. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arless et al. (US Pat. No. 7,465,300 B2).
Regarding claim 1, Arless provides for a method of treating tissue comprising: positioning a distal portion of a treatment tool in a first position in proximity to tissue (see col. 9; 9-11 providing for the insertion into tissue), wherein the distal portion of the treatment tool 20 being extendible within the body), the cryogenic element arranged to substantially surround the microwave energy emitting element (see figure 1 with the shaft surrounding a proximal portion of the electrode 20), extending the microwave energy emitting element beyond a distal end of the cryogenic element (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), activating the cryogenic element (via the injection of cryogenic fluid through the injection lumen into the tip and then returning flow; see at least col. 5; 12-16), absorbing energy from tissue via the cryogenic element, wherein the energy absorbed is in a first predetermined volume (via the chilling from the cryogenic element; see for example col. 3; 62 – col. 4; 5), activating the at least one microwave energy emitting element (via the applying of microwave energy through 20 as in col. 3; 41-45), delivering microwave energy to tissue via the microwave energy emitting element, wherein the energy is delivered to a second predetermined volume (Again, see col. 3; 41-45 with the microwave energy being delivered beyond the ice boundary), and generating a predetermined treatment zone based on the first predetermined volume and the second predetermined volume, wherein the first predetermined volume is adjacent the treatment tool, and the second predetermined volume is located substantially beyond the first predetermined volume (and again in view of the iceball from the cryogenic element forming the first volume near the distal end of the device, and the microwave energy treating a second volume as in col. 3; 41-45).  

Regarding claim 5, Arless provides for delivering energy to tissue is performed for a second predetermined interval of time (via the delivery of microwave energy from 20 at a second time).  
Regarding claim 6, Arless provides that absorbing energy from tissue and delivering energy to tissue are performed simultaneously (see col. 7; 4-25 providing for the overlaying of heating and cooling).  
Regarding claim 7, Arless provides for alternating between absorbing energy from tissue and delivering energy to tissue (see col. 9 26-31).  
Regarding claim 8, Arless provides that the first predetermined volume substantially limits the expansion of a passive treatment zone beyond the second predetermined volume (via the ice ball forming the first volume delimiting the second volume into the first volume).  
Regarding claim 9, Arless provides for Page 3 of 10Application No.: 16/032,232Attorney Docket No. 356563.USU1 (00017-01029US00)re-positioning the distal portion of the treatment tool in one or more second positions in proximity to tissue, wherein the first position is different from the one or more second positions; absorbing energy from tissue at the one or more second positions; delivering energy to tissue at the one or more second positions; and creating another predetermined treatment zone based on the energy delivered at the first position and the one or more second positions (see at least col. 8; 47-67 discussing the dragging of the treatment tool to multiple locations to provide for the treatment).  
Regarding claim 10, Arless discloses a tissue treatment system comprising a treatment tool including a cryogenic element (the distal portion of the shaft of the catheter as shown in the 20 being extendible within the body), wherein the cryogenic element substantially surrounds the extendible microwave energy emitting element (see figure 1 with the shaft surrounding a proximal portion of the electrode 20), the microwave energy emitting element being configured to extend beyond a distal end of the cryogenic element deliver energy to tissue and absorb energy from tissue in a predetermined treatment zone (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), a generator coupled to the treatment tool and configured to supply energy to the microwave energy emitting element (via the generator in the console in 120 functioning to emit microwave energy as disclosed through), and a coolant source coupled to the treatment tool and configured to supply a coolant fluid to the at least one cryogenic element (coolant source in 120 for suppling the refrigerant), wherein the cryogenic element is configured to absorb energy in a first predetermined volume adjacent the treatment tool (via the chilling from the cryogenic element; see for example col. 3; 62 – col. 4; 5), and the microwave energy emitting element is configured to deliver energy to a second predetermined volume (via the applying of microwave energy through 20 as in col. 3; 41-45), and wherein the second predetermined volume located substantially beyond the first predetermined volume (in view of the iceball from the cryogenic element forming the first volume near the distal end of the device, and the microwave energy treating a second volume as in col. 3; 41-45).  
Regarding claim 14, Arless provides that the cryogenic element is a cylindrical tubular member including a passageway (in view of the interpretation in the rejection of claim 10 above, 20 is cylindrical with at least a portion inside the cryogenic element and extending from the distal end of the cryogenic element).  
Regarding claim 19, Arless provides that the treatment tool is further configured to deliver energy to tissue alternating between an activation of the cryogenicPage 5 of 10Application No.: 16/032,232 Attorney Docket No. 356563.USU1 (00017-01029US00)element and the microwave energy emitting element (see col. 9 26-31).  
Regarding claim 21, Arless provides for a bounded energy treatment device comprising: an extendible heating portion proximate a distal end and configured to emit microwave radiation and heat an area proximate the distal end and generate a predetermined heated treatment zone (electrode 20 configured to be extended within the body and emit microwave radiation as disclosed throughout), a cooling portion substantially surrounding the heating portion and configured to receive a coolant fluid (the distal portion of the shaft of the catheter as shown in the exploded tip portion including the internal cryogenic element as in figure 1 formed by the chamber within the catheter as well as the injection and return lumens), wherein the extendible heating portion is configured to extend beyond the cooling portion and the distal end (via the formation of the device to provide 20 being distal to the distal-most extent of the cryogenic element), a coolant inlet tube formed in the cooling portion, the coolant inlet tube fluidly connecting a coolant fluid source and a coolant channel (see figure 1 with the injection tube), wherein passage of the coolant fluid through the coolant inlet tube vaporizes the coolant fluid (See figure 1 displaying the vaporized refrigerant), a coolant outlet tube fluidly connecting the coolant channel with the coolant fluid source (channel for the vapor return as in figure 1), and a sensor for sensing a temperature proximate an outer surface of the cooling portion and operably .
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed January 21, 2022, with respect to the prior rejection of claims 1 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Specifically, Applicant’s explanation on pages 7-8 with respect to the term “substantially surrounds” are persuasive as to the scope encompassed by the term.
Applicant’s arguments, see pages 8-9 of the Remarks filed January 21, 2022, with respect to the rejections of the pending claims under respective ones of 35 U.S.C. 102 and 103 utilizing the Smith reference (US 2012/0029496) have been fully considered and are persuasive.  Specifically, Smith fails to provide for the cryogenic element to extend beyond a distal end of the cryogenic element as presently recited. Therefore, the prior rejections based on the Smith reference have been withdrawn.  However, upon further consideration, the following new grounds of rejection has been set forth in the action above:
Claims 1, 4-10, 14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arless et al. (US Pat. No. 7,465,300 B2).
It is the Examiner’s position that the newly cited Arless reference readily addresses each and every limitation set forth in the pending claims except for dependent claim 18 for at least the reasoning set forth in action above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794